Citation Nr: 1543807	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for VA outpatient treatment resulting in gangrene with subsequent right, below-the-knee amputation (BKA).  

2.  Entitlement to special monthly compensation (SMC) for loss of use of the right lower extremity.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits on appeal.

In June 2015, the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge.  He failed to appear at the hearing, and did not request that it be rescheduled.  As such, his hearing request is deemed withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required prior to final adjudication of the Veteran's claims for § 1151, SMC, and TDIU benefits.  

§ 1151

The Veteran contends that he contracted gangrene following improper VA outpatient treatment for podiatry and venous issues, resulting in a right BKA.  He maintains that his additional disability is due to the foreseeable consequence of the treatment the Veteran received or, that it is the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in providing treatment.

The Veteran maintains that VA did not properly diagnose or test for any peripheral vascular disease (PVD) in the right lower extremity when he sought VA treatment for right foot pain in October 2005.  At that time, he sought treatment complaining of a painful callus on the right big toe and indicated his custom shoes had not arrived yet.  The VA practitioner assessed onychomycosis, keratosis, medial hallux right and sub-fifth metatarsal bilaterally, and diabetes mellitus with neuropathy.  The practitioner debrided his nails and callus on the right.  He contends that following this October 2005 callus debridement of the right big toe, he developed pain and swelling.  

In November 2005 and December 2005, he sought private follow-up for a wound on the right big toe that would not heal-including complaints of associated pain and swelling.  He reported that the pain and discomfort had its onset immediately after the October 2005 debridement at the VA Medical Center.  The private practitioner diagnosed the Veteran as having gangrene of the right big toe and PVD.  His right transmetatarsal was amputated in February 2006.  He subsequently underwent a right BKA in March 2006.  

The Veteran also maintains that he does not have diabetes despite medical records showing a diagnosis of it and/or hypoglycemia.  He believes that the RO denied his claimed based on his diabetes diagnosis and contends this was in error.  

The Veteran's daughter who is a registered medical assistant (RMA), and described herself as a nurse of 19 years, indicated that VA erred in not diagnosing the Veteran with necrosis of the right great toe.  She also stated that VA failed to diagnose a blood clot of the right big toe that could have travelled to his lung.  She asserts that VA was negligent because the practitioner did not properly diagnose the complaints related to the Veteran's right great toe, which ultimately led to his right BKA.  His daughter maintains that the Veteran has never been diagnosed as having diabetes.  

To date, no formal medical opinion has been obtained with respect to the claimed additional disability as a result of his VA outpatient treatment for right foot complaints.  The Board finds that the medical evidence of record is inadequate and a remand is necessary to obtain an opinion in this matter.

SMC and TDIU

The Veteran's claims for SMC and a TDIU are inextricably intertwined with the remanded claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should forward the electronic claims file to an appropriate VA examiner for an opinion regarding the Veteran's VA treatment in October 2005 and his subsequent right BKA.  If possible, this opinion should be provided by someone other than any practitioner who treated the Veteran during the timeframe in question.  

A thorough review of all relevant records is required, but a personal examination of the Veteran is not required unless the reviewing physician finds that an examination is necessary. 

The examiner is then requested to respond to the following:

(a) What additional disabilities, if any, regardless of cause, arose subsequent to VA care, treatment, examination or services provided in relation to the October 2005 debridement of the right big toe?

(b) Did any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing the hospital, surgical, and subsequent VA rehabilitative care in question actually and proximately cause any additional disability identified above?  (Proximate cause is an action or event that directly caused additional disability, as distinguished from a remote contributing cause.)

(c) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in treating the Veteran's right toe complaints-including diagnosing any nerve or vascular disorder?

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Perform any additional development deemed necessary regarding the § 1151, SMC, and TDIU claims.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

